Citation Nr: 0029759	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  96-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
as secondary to service-connected disabilities of 
postoperative sinusitis with headaches, allergic rhinitis 
with nasal polyps, benign tumors/polyps of the frontal 
sinuses, and eyebrow scars.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
reopening the claim of entitlement to service connection for 
depression.

The Board notes that the RO subsequently adjudicated the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder as a new claim (as opposed to a 
previously denied claim).  This was proper in that when 
service connection for depression was denied in a March 1993 
rating decision, the RO denied service connection only as to 
direct service connection (incurred or aggravated in 
service).  The veteran now seeks service connection for a 
psychiatric disorder as being secondary to his service-
connected disabilities.  Thus, this is a new claim and must 
be adjudicated on a de novo basis.

In August 2000, the veteran had a Board hearing via a 
videoconference with the RO.  A transcript of the hearing is 
of record.

This case was previously before the Board in December 1998, 
at which time the issue of whether new and material evidence 
was submitted to reopen the claim of entitlement to service 
connection for osteomyelitis was denied; the issue of 
entitlement to service connection for sinus polyps was 
allowed; and the issues of increased ratings for sinusitis 
with headaches and allergic rhinitis were also allowed.  That 
decision also remanded the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  In the remand portion 
of that decision, it was noted that the veteran had filed a 
notice of disagreement pertinent to the June 1995 denial of 
service connection for asthma and depression; the RO was 
directed to provide a statement of the case on these matters.  

Subsequently, the RO provided a statement of the case 
regarding the issues of depression and asthma in December 
1998.  In his February 1999 substantive appeal, the veteran 
chose only to respond to the issue for service connection for 
depression.  Thus, the Board only has jurisdiction of that 
matter.  38 C.F.R. § 20.200 (2000).  In a March 2000 rating 
decision, the RO granted the veteran's appeal for a TDIU.  
Consequently, this matter is no longer before the Board.  
Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 
F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases 
to be valid if the benefit sought on appeal is granted by the 
RO).


FINDING OF FACT

A psychiatric disorder is not causally related to or worsened 
by the service-connected disabilities of postoperative 
sinusitis with headaches, allergic rhinitis with nasal 
polyps, benign tumors/polyps of the frontal sinuses, and 
eyebrow scars.  


CONCLUSION OF LAW

A psychiatric disorder is not proximately due to or the 
result of the service-connected postoperative sinusitis with 
headaches, allergic rhinitis with nasal polyps, benign 
tumors/polyps of the frontal sinuses, and eyebrow scars.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An October 1987 letter from a VA physician states he had seen 
the veteran in July 1987, at which time, he was very nervous 
and not sleeping well.  The VA physician stated it was his 
impression that the veteran was an anxious and depressed man 
with psychomotor retardation and that his initial impression 
was to rule out major depression.  The VA physician stated 
that once he began treating the veteran, he realized the 
veteran's symptoms were related to the stress of work 
environment both physically and psychologically.

A February 1988 VA examination report shows the veteran 
reported feeling uptight most of the time.  The examiner 
interviewed the veteran and entered a diagnosis of 
psychoneurotic reaction, mixed, with depressive and anxiety 
features.  He concluded the following, in part:

I do not feel that this veteran has a 
"major depressive reaction" but he does 
show evidence of depression, increased 
emotional tension and anxiety that is 
related primarily to his intense feeling 
that he has not received adequate 
consideration of his physical disability 
and the degree of impairment they have 
made in his personal and employment life 
to date. . . . 

A March 1988 private psychiatric consultation shows the 
examiner noted that in May 1987, the veteran had had an acute 
onset of depression while at work.  She stated it had become 
chronic and had been diagnosed as job-related stress.  The 
examiner determined that the veteran had developed depression 
and feelings of paranoia, citing neglect of his disease by 
the military and VA, unfair treatment by the Postal Service, 
and failure to recognize his disability.

A September 1991 VA hospitalization summary report indicates 
the veteran was admitted with suicidal ideation.  The 
examiner noted the veteran tended to blame the military, the 
United States government, and VA for all of his troubles and 
accepted no personal responsibility.  The examiner noted the 
veteran was "clearly searching for increased disability 
income and [was] cooperating w[ith] staff [and the] program 
to facilitate that goal."  The discharge diagnosis was 
adjustment disorder with depressed mood under Axis I and 
sinusitis under Axis III.

An October 1992 private psychological evaluation shows the 
veteran underwent psychological testing.  The examiner stated 
the veteran presented with depression, guardedness, and 
resistance to the interview.  He reported his symptoms were 
an aggravation of psychological issues with the military as 
"emotional anguish."  The clinical impression was major 
depression, alcohol and substance dependence, and generalized 
anxiety disorder.

A March 1995 VA hospitalization summary report shows the 
veteran reported to the hospital implying he might attempt 
suicide and "take out others with me."  The veteran stated 
he had difficulty trusting people because he suspected people 
were trying to hurt him or take advantage of him.  The 
discharge diagnoses were polysubstance abuse with preference 
for cocaine and alcohol and dysthymic disorder under Axis I 
and chronic sinusitis under Axis III.

Another March 1995 VA hospitalization summary report shows 
the veteran was admitted because he found himself ruminating 
about his problems again, including perceived unfair 
treatment and failure to recognize his disability by VA.  He 
became increasingly depressed and relapsed into alcohol and 
cocaine abuse.  The discharge diagnoses were polysubstance 
abuse with preference for cocaine and alcohol and dysthymic 
disorder under Axis I and chronic sinusitis under Axis III.

A June 1995 VA hospitalization summary report shows the 
veteran was hospitalized for two months.  The veteran 
reported a long history dating back to 1975 of medical 
problems developed while in the military service (asthma, 
allergies, headaches, sinus conditions, infections, and 
osteomyelitis), which had all led to high stress and a 
"nervous breakdown" in 1986.  The veteran attributed his 
problems to medical condition, social/VA institutions, and 
racial discrimination.  The discharge diagnoses were cocaine 
dependency; rule out alcohol abuse, dysthymic disorder versus 
substance induced disorder; and psychological symptoms, 
coping style affecting medical conditions under Axis I and 
chronic sinusitis and headaches under Axis III.

April 1998 and January 1999 letters from a VA psychiatric 
technician state that the veteran was being treated under the 
Dual Diagnosis Aftercare Program for chronic sinusitis and 
allergic rhinitis and dysthymic depression and psychological 
factors affecting medical conditions.

A March 1999 VA psychiatric evaluation report shows the 
examiner had an opportunity to review the claims files.  He 
reported the pertinent evidence in each claims file.  The 
examiner interviewed the veteran and entered diagnoses of 
personality traits or coping style affecting allergic 
rhinitis and sinusitis; depressive disorder, not otherwise 
specified; and cocaine abuse, in sustained full remission.  
The examiner concluded the following:

The claims folder was reviewed, [and] the 
veteran was examined.  In my opinion, 
[the veteran's] depression is due to his 
feeling that he is inadequately 
compensated for his service-connected 
disabilities and that he has been 
maltreated by the military, the VA, and 
the [P]ostal [S]ervice and has not been 
adequately recognized for the degree of 
disability which he has.  I believe that 
this depression is due to his feeling of 
victimization and focus on the impact on 
his life of his "disease" rather than 
being directly the result (for example) 
of his chronic pain. . . .  In my 
opinion, his depression is related to his 
feeling that he is victimized and not 
recognized for the conditions which he 
has rather than being directly a result 
of the conditions in and of themselves.

In August 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  The veteran 
stated he had had allergic rhinitis, headaches, and asthma in 
service.  He noted he was service connected for sinusitis, 
rhinitis, and headaches.  The veteran stated that due to 
these disabilities, he was depressed.  He stated when he 
would have headaches and get into bouts of pain, he would 
become depressed.  The veteran noted he had first sought 
treatment in 1987 for depression.  He stated when he was 
hospitalized for depression, he would explain the pain he had 
and the exacerbations of his headaches and rhinitis.  The 
veteran stated that the more pain he was in, the more 
depressed he would become, and it would worsen his physical 
symptoms.

Criteria

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)).   

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2000).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The veteran is seeking service connection for a psychiatric 
disorder, asserting that he developed the psychiatric 
disorder as a result of his service-connected disabilities.

The Board finds that VA has met its duty to assist in that it 
has given the veteran a recent VA examination in March 1999.  
Additionally, the RO obtained the veteran's VA medical 
records related to his treatment at the VA facility.  The 
Board is unaware of any additional evidence relative to the 
etiology of the veteran's psychiatric disorder, VA or non-VA, 
which has not already been requested and/or obtained in 
connection with the current appeal.  Accordingly, the Board 
may proceed with adjudicating his claim.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's current psychiatric disorder is 
proximately due to or the result of his service-connected 
disabilities.

The evidence that supports the veteran's claim consists of 
the VA hospitalization summary reports, which show a 
diagnosis of sinusitis under Axis III.  Axis III is for 
reporting current general medical conditions that are 
potentially relevant to the understanding or management of 
the individual's mental disorder.  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 39 (4th ed. 1994).  Therefore, the 
diagnosis of sinusitis under Axis III could be perceived as a 
positive nexus between the psychiatric diagnosis under Axis I 
and the veteran's service-connected sinusitis, to include 
headaches.

The Board finds, however, that the preponderance of the 
evidence is otherwise against a relationship between the 
veteran's psychiatric disorder, which has been variously 
diagnosed, and his service-connected disabilities, to include 
sinusitis.  When seen in October 1987, the examiner stated 
the veteran's depression was due to the stresses of work.  In 
the February 1988 VA examiner's report, the examiner stated 
the veteran's emotional tension and anxiety were related to 
his feeling that he had not received adequate consideration 
of his physical disability.  In the March 1998 private 
psychiatric consultation, the examiner stated the veteran's 
depression was due to job-related stress.  These pieces of 
evidence are against the veteran's assertions that he has a 
psychiatric disorder due to his service-connected 
disabilities.  The examiners here attributed the veteran's 
psychiatric disorder to situations and conditions other than 
his service-connected disabilities.

Finally, in the March 1999 VA psychiatric evaluation report, 
the examiner concluded that the veteran's depression was due 
to his feeling that he was inadequately compensated for his 
service-connected disabilities and that he had been 
maltreated by the military, the VA, and the postal service, 
and had not been adequately recognized for the degree of 
disability which he has, as opposed to being directly related 
to the conditions "in and of themselves."  He specifically 
refuted the veteran's assertion that his service-connected 
disabilities had caused his depression.

The Board finds that this psychiatric evaluation report is 
the most probative evidence in the claims file.  The examiner 
had an opportunity to review the veteran's entire claims 
files and interview the veteran.  It is apparent in the 
evaluation report that the examiner thoroughly reviewed the 
evidence of record, as he addressed each claims file and the 
evidence contained in it.  The examiner made a final 
determination, after having reviewed the evidence of record, 
that the veteran's psychiatric disorder did not have a 
relationship with the veteran's service-connected 
disabilities.  The Board finds that the March 1999 evaluation 
report the October 1987, February 1988, and March 1988 
medical records outweigh the VA hospitalization summary 
reports, which show diagnoses of sinusitis and sinusitis with 
headaches under Axis III.  

As stated above, a diagnosis under Axis III does not 
affirmatively mean that such diagnosis has a relationship to 
the primary psychiatric diagnosis under Axis I.  There is 
only a possibility.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 39-40.  38 C.F.R. § 4.130 (2000).  An affirmative 
finding that the veteran's psychiatric disorder is not 
related to his service-connected disabilities is more 
probative than a possibility that sinusitis is related to the 
psychiatric diagnosis entered in Axis I.  No medical 
professional has stated affirmatively that the veteran's 
psychiatric disorder is proximately due to, the result of, or 
worsened by the service-connected disability of sinusitis 
with headaches or any of the service-connected disabilities.  
Without an affirmative finding to refute the VA examiner's 
definitive determination that there is no relationship in the 
March 1999 examination report, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that there is a relationship between his psychiatric disorder 
and his service-connected disabilities.

Although the veteran has alleged and testified that his 
psychiatric disorder is due to his service-connected 
disabilities, he is not competent to state the etiology of 
his psychiatric disorder, as that requires a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of evidence is against the veteran's claim 
for service connection for a psychiatric disorder, as being 
secondary to his service-connected disabilities of 
postoperative sinusitis with headaches, allergic rhinitis 
with nasal polyps, benign tumors/polyps of the frontal 
sinuses, and eyebrow scars, and thus there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 53; 38 U.S.C.A. § 5107(b).

The Board acknowledges that it has denied this appeal on 
grounds different from the RO.  In Bernard v. Brown, 4 Vet. 
App. 384 (1993), the Court held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  In the instant case, 
the appellant has not been prejudiced by this decision 
because the RO afforded the veteran the principles pertinent 
to service connection within the various statement and 
supplemental statements of the case.  Additionally, the 
veteran was afforded a hearing in which he focused his 
testimony on the matter of service connection based on 
secondary considerations, as opposed to what constituted a 
well-grounded claim.  As such, the record substantiates that 
the veteran had every opportunity to submit relevant evidence 
and argument that pertained to the basis on which the Board 
has denied the appeal.  Therefore, no due process problem has 
resulted.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to service connection for a psychiatric disorder, 
as secondary to the service-connected disabilities of 
postoperative sinusitis with headaches, allergic rhinitis 
with nasal polyps, benign tumors/polyps of the frontal 
sinuses, and eyebrow scars, is denied.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


